PER CURIAM:
This cause is before us on petition for writ of mandamus. Petitioner seeks to have this Court direct the respondents to hear and consider petitioner’s appeal, which was dismissed by the respondents on May 13, 1971. Our jurisdiction vests under Fla.Const. art. V, § 4(2), F.S.A.
Respondents ordered that the motion to dismiss by the appellees in the DCA, filed April 28, 1971, “is hereby granted and this appeal commenced by notice filed November 6, 1970, ... is hereby dismissed.”
On April 5, 1971, the trial court, having determined that petitioner had no notice of the entry of a second amended final judgment until time for appeal had run, entered its order granting petitioner relief under Rule 1.540, and entered a third *2amended final judgment. On April 23, petitioner filed an amended notice of appeal directed to the third final judgment. This April 23rd notice of appeal was effective to perfect petitioner’s right to he heard in the district court.1
Accordingly, the Clerk of this Court is hereby directed to issue forthwith a peremptory writ of mandamus commanding the respondents herein to hear and consider petitioner’s appeal in Case No. 70-939.
This Court’s earlier stay herein of execution on the judgment on supersedeas bond shall continue in effect pending disposition of the district court appeal.
It is so ordered.
ROBERTS, C. J., and ERVIN, ADKINS, BOYD and DEKLE, JJ., concur.

. See Florida Rules of Civil Procedure 1.540, 31 F.S.A., and Florida Appellate Rule 3.2, 32 F.S.A.